DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Patent Pub. No. 2017/0372113 A1)
Regarding claim 1, Zhang teaches a display panel (Zhang, Figs. 1, 4 and 5; Zhang, [0100] display panel), comprising: 
a substrate (Zhang, Figs. 1, 4 and 5, substrate 20); 

at least one optical sensor disposed over the substrate distal from the organic light-emitting layer (Zhang, Figs. 1, 4 and 5, fingerprint recognition layer 21; Zhang, [0103], fingerprint recognition layer 21 comprises plurality of fingerprint recognition units 211; Zhang, [0168], fingerprint recognition unit 211 recognize or identify fingerprint based on light, i.e. optical sensor); 
wherein the at least one pixel is configured to display an image and as a light source for the at least one optical sensor to realize pattern identification (Zhang, [0106]-[0108], light emitted from light-emitting layer is received by fingerprint recognition unit after being reflected by finger, light-emitting layer 12 function as a light source for both image display and fingerprint recognition). 
Regarding claim 2, Zhang teaches the limitations of the parent claim 1 and further teaches the at least one pixel is configured to emit light forming at least one light point (Zhang, Fig. 28b and [0345], light-emitting unit 120 with coverage region 132).
Regarding claim 3, Zhang teaches the limitations of the parent claim 2 and further teaches the at least one pixel is configured to emit light forming a plurality of light points (Zhang, Fig. 28b, multiple coverage region 132, and two is shown as example).
Regarding claim 4, Zhang teaches the limitations of the parent claim 3 and further teaches the plurality of light points are evenly spaced (Zhang, Fig. 28b, the coverage regions are distance J from each other, i.e. evenly spaced).
claim 5, Zhang teaches the limitations of the parent claim 3 and further teaches a radiation area of each light point covers at least one adjacent light point (Zhang, Fig. 28b, the two coverage regions 132 of adjacent pixels overlap).

Allowable Subject Matter
Claims 6-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the arrangement of the light points in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. Although in [0349] of Zhang teaches the distance J can be equal to distance L, which would place the adjacent light-emitting unit 120 at the very edge of the circle 132 as shown in Fig. 28b. Such arrangement would still not read on the “the adjacent light point is located at a center of a side of an inscribed square of the circular shape or at a corner of the inscribed square”, in the manner claimed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Publication No. 2012/0013817 A1 to Kim et al. discloses a similar invention as recited, specifically the overlapping of electrodes to enhance aperture ratio, see [0176].
U.S. Patent Publication No. 2018/0005007 A1 to Du et al. discloses a similar invention as recited, specifically the arrangement of fingerprint sensor above a display, see Figs. 11, 14 and 15.
U.S. Patent Publication No. 2018/0005006 A1 to Chai et al. discloses a similar invention as recited, specifically the arrangement of fingerprint sensor above a display, see Figs. 7b and 8c.
U.S. Patent Publication No. 2018/0033835 A1 to Zeng et al. discloses a similar invention as recited, specifically the arrangement of fingerprint sensor above a display, see Figs. 1B and 2C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693